— In an action, inter alia, for a judgment declaring certain provisions of the Code of the Town of Woodbury unconstitutional as applied to the plaintiff, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Owen, J.), entered April 20, 2004, which, inter alia, declared that the provisions were constitutional as applied to it.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly upheld the constitutionality of Local Law No. 2 (1989) (Code of Town of Woodbury § 139-28 [C] [6]) as applied to it (see Dolan v City of Tigard, 512 US 374 [1994]; Twin Lakes Dev. Corp. v Town of Monroe, 1 NY3d 98 [2003], cert denied 541 US 974 [2004]). Schmidt, J.P., S. Miller, Krausman and Fisher, JJ., concur.